        Case 3:20-cv-01035-SI       Document 194     Filed 11/04/20   Page 1 of 3




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
ALEXANDER K. HAAS
Director, Federal Programs Branch
JOSHUA E. GARDNER
Special Counsel
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
ANDREW I. WARDEN
Senior Trial Counsel
JEFFREY A. HALL
JORDAN L. VON BOKERN (DC 1032962)
KERI L. BERMAN
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 305-7919
Fax: (202) 616-8460

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                     Case No. 3:20-cv-1035-SI
              Plaintiffs.                          FEDERAL DEFENDANTS’
                                                   UNOPPOSED MOTION FOR AN
                                                   EXTENSION OF TIME, NUNC
       v.                                          PRO TUNC, IN WHICH TO FILE A
                                                   REPLY BRIEF IN SUPPORT OF
CITY OF PORTLAND, et al.,                          FEDERAL DEFEDANTS’ MOTION
                                                   TO DISMISS AND STAY
              Defendants.                          DISCOVERY




FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION – 1
         Case 3:20-cv-01035-SI          Document 194        Filed 11/04/20      Page 2 of 3




        Defendants U.S. Marshals Service and U.S. Department of Homeland Security (“Federal

Defendants”) respectfully move for an extension of time, nunc pro tunc, in which to file their

reply brief in support of their Motion To Dismiss Under Rules 12(b)(1) and 12(b)(6) and To Stay

Discovery, ECF No. 181. Federal Defendants certify that their counsel has conferred in good

faith with counsel for Plaintiffs, and Plaintiffs consent to this relief. In support of this motion,

Federal Defendants submit the following:

        1. On September 21, 2020, Federal Defendants filed their Motion To Dismiss Under

            Rules 12(b)(1) and 12(b)(6) and To Stay Discovery, ECF No. 181.

        2. The parties stipulated on October 2 to extend Plaintiffs’ response deadline by fourteen

            days to October 19, which would move Federal Defendants’ reply deadline to

            November 2. ECF No. 189. This Court granted that joint stipulation. ECF No. 190.

        3. On September 23, undersigned counsel began a temporary non-litigation detail to

            another division in the Department of Justice, and did not return to his full-time duties

            at the Civil Division until Monday, November 2. As a result of that personnel shift

            within the litigation team, and as a result of pressing litigation both related and

            unrelated to this case among members of the case team, undersigned counsel

            inadvertently failed to file a reply brief in support of Federal Defendant’s motion by

            November 2. Undersigned counsel regrets the error, which was inadvertent and not

            for any purpose of delay or advantage.

        4. Accordingly, undersigned counsel respectfully requests a nunc pro tunc extension of

            time, until November 6, to file a reply in support of the motion.

        For these reasons, Federal Defendants respectfully request that this Court grant their

motion and permit the nunc pro tunc filing of a reply brief no later than November 6, 2020.

FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION – 2
        Case 3:20-cv-01035-SI   Document 194   Filed 11/04/20   Page 3 of 3




Dated: November 4, 2020                   JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          BILLY J. WILLIAMS
                                          United States Attorney

                                          ALEXANDER K. HAAS
                                          Director, Federal Programs Branch

                                          JOSHUA E. GARDNER
                                          Special Counsel

                                          BRIGHAM J. BOWEN
                                          Assistant Director, Federal Programs Branch

                                          ANDREW I. WARDEN
                                          Senior Trial Counsel

                                          JEFFREY A. HALL
                                          /s/ Jordan L. Von Bokern
                                          JORDAN L. VON BOKERN (DC 1032962)
                                          KERI L. BERMAN
                                          Trial Attorneys
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, D.C. 20530
                                          Tel.: (202) 305-7919
                                          Fax: (202) 616-8460


                                          Attorneys for Defendants




FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION – 3
